     Case 1:20-cr-00103-TWT-LTW Document 189 Filed 06/09/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA,                  )
                                           )
                                           )
v.                                         )      CRIMINAL CASE NO.:
                                           )      1:20-cr-0103-3-TWT-LTW
                                           )
MUHAMADOU KAMATEH,                         )
                                           )
      Defendant.                           )



                                    ORDER


      Defendant Kamateh’s MOTION TO MODIFY CONDITIONS OF PRETRIAL

RELEASE, having been read and considered and for good cause shown, IT IS

HEREBY ORDERED that said motion is GRANTED. Defendant may travel to

Orlando, Florida from June 23, 2021 to June 28, 2021.

                        9th day of June 2021.
      SO ORDERED, this ____



                                     By: ________________________
                                          Thomas W. Thrash, Jr.
                                          United States District Court Judge,
                                          Northern District of Georgia
